United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2394
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
Sherry Mae Seals,                       *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: January 9, 2012
                                Filed: January 23, 2012
                                 ___________

Before MURPHY, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Sherry Mae Seals pleaded guilty to one count of conspiring to use an interstate
facility to promote, manage, establish, and facilitate an unlawful activity (namely,
prostitution) in violation of 18 U.S.C. §§ 1952(a)(3)(A) and 371, and one count of
conspiring to launder monetary instruments in violation of 18 U.S.C.
§§ 1956(a)(1)(A)(i), 1956(a)(1)(B)(i) and 1956(h). The district court1 sentenced Seals
to concurrent terms of twenty-four months of imprisonment on each count, which
corresponded with the low end of the applicable advisory Guidelines range.

      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
       Seals appeals arguing the district court erred in denying her request for a
downward variance. She first contends the district court improperly equated her
request for a downward variance with a request for a downward departure and, as a
result, mistakenly applied standards governing departures to her request for a
variance. Second, Seals contends the district court abused its discretion by not
varying downward from the Guidelines because of her family obligations, medical
and mental health conditions, participation in substance abuse treatment, enrollment
in college, minor criminal history, and voluntary withdrawal from the prostitution
conspiracy.

       Our review of the record indicates the district court properly considered Seals's
request for a downward variance, but simply declined to vary downward. The record
clearly reflects the district court did not mistakenly believe departure precedent
limited its authority to vary downward. Cf. United States v. Chase, 560 F.3d 828, 831
(8th Cir. 2009) (remanding for resentencing where the record was unclear about
whether a district court improperly analyzed a variance request under departure
precedent, or properly considered the variance). In addition, the record does not
indicate the district court failed to consider a relevant factor, gave significant weight
to an improper or irrelevant factor, or made a clear error of judgment in denying the
request for a downward variance. See United States v. Torres, 552 F.3d 743, 748 (8th
Cir. 2009) (setting forth the circumstances which can indicate a sentencing court has
abused its discretion and imposed an unreasonable sentence). We therefore conclude
the twenty-four month sentence was reasonable.                  See United States v.
Sicaros-Quintero, 557 F.3d 579, 583 (8th Cir. 2009) (allowing us to accord a
presumption of reasonableness to a sentence at the bottom of the advisory Guidelines
range).

      We affirm the judgment of conviction.
                      ______________________________



                                          -2-